Exhibit 10.457

 

LOAN TERMS TABLE

 

Note Date: December 16, 2004

 

MERS No.: 8000101-0000000565-1

Borrower: INLAND WESTERN PHOENIX 31ST AVENUE, L.L.C., a Delaware limited
liability company

Original Principal Amount: $31,860,000.00

 

Loan No.: 58621

Initial Note Rate: 4.2675%

 

Servicing No.: 3190683

Revised Note Rate: As defined in Article 2

 

Borrower’s TIN: 20-1907908

Monthly Payment Amount: As defined in Article 1(a)

 

Optional Prepayment Date: January 1, 2010

Lockout Period: From the date hereof through and including December 31, 2006

Maturity Date: January 1, 2015

 

 

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED Borrower, having its principal place of business at 2901
Butterfield Road, Oak Brook, IL 60523, hereby unconditionally promises to pay to
the order of BANK OF AMERICA, N.A., a national banking association, having an
address at 214 North Tryon Street, Charlotte, North Carolina 28255 (“Lender”),
the Original Principal Amount, in lawful money of the United States of America
with interest thereon to be computed from the date of this Note at the Note Rate
(as defined below), and to be paid in accordance with the terms set forth below.
The Loan Terms Table set forth above is a part of this Note and all terms used
in this Note which are defined in the Loan Terms Table shall have the meaning
set forth therein. All capitalized terms not defined herein shall have the
respective meanings set forth in that certain Loan Agreement dated the date
hereof between Lender and Borrower (the ‘‘Loan Agreement”).

 

Article 1 - PAYMENT TERMS; MANNER OF PAYMENT

 

(a)           Borrower hereby agrees to pay sums due under this Note as follows:
an initial payment is due on the Closing Date for interest from the Closing Date
through and including the last day of the calendar month in which the Closing
Date occurs; and thereafter, except as may be adjusted in accordance with the
last sentence of Section l(b), consecutive monthly installments of interest only
in an amount calculated in accordance with Article 2 below (such amount, the
“Monthly Payment Amount”) shall be payable pursuant to the terms hereof on the
first (1st) day of each month beginning on February 1, 2005 (each such date
through and including the Maturity Date, a “Scheduled Payment Date”) until the
entire indebtedness evidenced hereby is fully paid, except that any remaining
indebtedness, if not sooner paid, shall be due and payable on the Maturity Date.
 In addition to the foregoing, commencing on the Optional Prepayment Date and
continuing on each Scheduled Payment Date thereafter, Borrower hereby agrees to
pay all Excess Cash (as defined in the Loan Agreement) until the principal
amount of this Note is paid in full, provided, however, the entire Debt,
including all Accrued Interest (defined below), shall be due on the Maturity
Date.

 

(b)           Each payment by Borrower hereunder shall be made to P.O. Box
65585, Charlotte, NC 28265-0585, or at such other place as Lender may designate
from time to time in

 

--------------------------------------------------------------------------------


 

writing. Whenever any payment hereunder shall be stated to be due on a day which
is not a Business Day, such payment shall be made on the first Business Day
preceding such scheduled due date. All payments made by Borrower hereunder or
under the other Loan Documents shall be made irrespective of, and without any
deduction for, any setoff, defense or counterclaims.

 

(c)           Provided no Event of Default has occurred, (i) each Monthly
Payment Amount made as scheduled on this Note shall be applied first to the
payment of interest computed at the Initial Note Rate, and the balance toward
the reduction of the principal amount of this Note, and (ii) each payment of
Excess Cash made as required on this Note shall be applied first to the
reduction of the principal amount of this Note until paid in full, and the
balance to Accrued Interest until paid in full. All voluntary and involuntary
prepayments on this Note shall be applied, to the extent thereof, to accrued but
unpaid interest on the amount prepaid, to the remaining Principal Amount, and
any other sums due and unpaid to the Lender in connection with the Loan, in such
manner and order as Lender may elect in its sole and absolute discretion,
including, but not limited to, application to principal installments in inverse
order of maturity. Following the occurrence of an Event of Default, any payment
made on this Note shall be applied to accrued but unpaid interest, late charges,
accrued fees, the unpaid principal amount of this Note, and any other sums due
and unpaid to Lender in connection with the Loan, in such manner and order as
Lender may elect in its sole and absolute discretion.

 

(d)           Remittances in payment of any part of the indebtedness other than
in the required amount in immediately available U.S. funds shall not, regardless
of any receipt or credit issued therefor, constitute payment until the required
amount is actually received by the holder hereof in immediately available U.S.
funds and shall be made and accepted subject to the condition that any check or
draft may be handled for collection in accordance with the practices of the
collecting bank or banks.

 

Article 2 - INTEREST

 

The Loan shall bear interest at a fixed rate per annum equal to the Note Rate.
The “Note Rate” shall mean (a) from the date of this Note through but excluding
the Optional Prepayment Date, the Initial Note Rate, and (b) from and after the
Optional Prepayment Date through and including the date this Note is paid in
full, the Revised Note Rate. The “Revised Note Rate” shall mean a rate per annum
equal to the sum of (x) two percent (2.00%) and (y) the greater of (i) the
Initial Note Rate and (ii) the sum of the Treasury Rate plus five percent
(5.00%). The “Treasury Rate” shall mean the yield per annum calculated by the
linear interpolation of yields, as reported in the Federal Reserve Statistical
Release H.15 – Selected Interest Rates under the heading “US government
securities” and the subheading “Treasury constant maturities” for the week
ending prior to the Optional Prepayment Date, of U.S. Treasury constant
maturities with maturity dates (one longer and one shorter) most nearly
approximating the Maturity Date. In the event H.15 is no longer published,
Lender in its reasonable discretion shall select a comparable publication to
determine the Treasury Rate.  From and after the Optional Prepayment Date,
interest in excess of the Initial Note Rate shall accrue and be added to the
Debt and shall earn interest at the Revised Note Rate to the extent permitted by
applicable law (“Accrued Interest”). Interest shall be computed on the basis of
a three hundred sixty (360) day year consisting of twelve (12) months of thirty
(30) days each. Except as otherwise set forth herein or in the other Loan
Documents, interest shall be paid in arrears.

 

2

--------------------------------------------------------------------------------


 

Article 3 - DEFAULT AND ACCELERATlON

 

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid prior to the tenth
(10th) day following the date when due or if not paid on the Maturity Date or on
the happening of any other Event of Default.

 

Article 4 - PAYMENTS AFTER DEFAULT

 

Upon the occurrence and during the continuance of an Event of Default, interest
on the outstanding principal balance of the Loan and, to the extent permitted by
law, overdue interest and other amounts due in respect of the Loan shall accrue
at a rate per annum equal to the lesser of (a) the maximum rate permitted by
applicable law, or (b) four percent (4%) above the Note Rate (such rate, the
“Default Rate”). Interest at the Default Rate shall be computed from the
occurrence of the Event of Default until the earlier of (i) the actual receipt
and collection of the Debt (or that portion thereof that is then due) and (ii)
the cure of such Event of Default. To the extent permitted by applicable law,
interest at the Default Rate shall be added to the Debt, shall itself accrue
interest at the same rate as the Loan and shall be secured by the Security
Instrument. This Article shall not be construed as an agreement or privilege to
extend the date of the payment of the Debt, nor as a waiver of any other right
or remedy accruing to Lender by reason of the occurrence of any Event of
Default; the acceptance of any payment from Borrower shall not be deemed to cure
or constitute a waiver of any Event, of Default; and Lender retains its rights
under this Note, the Loan Agreement and the other Loan Documents to accelerate
and to continue to demand payment of the Debt upon the happening of and during
the continuance any Event of Default, despite any payment by Borrower to Lender.

 

Article 5 - PREPAYMENT

 

Except as otherwise expressly permitted by this Article 5, no voluntary
prepayments, whether in whole or in part, of the Loan or any other amount at any
time due and owing under this Note can be made by Borrower or any other Person
without the express written consent of Lender.

 

(a)                                  Lockout Period.  Borrower shall have no
right to make, and Lender shall have no obligation to accept, any voluntary
prepayment, whether in whole or in part, of the Loan, or any other amount under
this Note or the other Loan Documents, at any time during the Lockout Period. At
any time following the expiration of the Lockout Period, the principal balance
of this Note may be voluntarily prepaid in whole, but not in part, upon the
satisfaction of the following conditions:

 

(i)            no Default shall exist under any of the Loan Documents;

 

(ii)            not less than sixty (60) (but not more than ninety (90)) days
prior written notice shall be given to Lender specifying a date on which the
prepayment shall occur such date being a Scheduled Payment Date (the “Prepayment
Date”);

 

3

--------------------------------------------------------------------------------


 

(iii)          Borrower has paid to Lender all accrued and unpaid interest on
the Loan through and including the Prepayment Date together with all other sums
due under this Note and the other Loan Documents; and

 

(iv)          Borrower has paid to Lender a prepayment premium in an amount
equal to Yield Maintenance (as defined and calculated in accordance with Section
5(b) below); provided, however, that in the event of a voluntary prepayment made
by Borrower within sixty (60) days of the Optional Prepayment Date, there shall
be no prepayment premium required to be paid by Borrower.

 

(b)           Involuntary Prepayment.  In the event of any involuntary
prepayment of the Loan or any other amount under this Note, whether in whole or
in part, in connection with or following Lender’s acceleration of this Note or
otherwise, and whether the Security Instrument is satisfied or released by
foreclosure (whether by power of sale or judicial proceeding), deed in lieu of
foreclosure or by any other means, including, without limitation, repayment of
the Loan by Borrower or any other Person pursuant to any statutory or common law
right of redemption, Borrower shall pay any portion of the principal balance of
the Loan prepaid (together with all interest accrued and unpaid thereon and, in
the event the prepayment is made on a date other than a Scheduled Payment Date,
a sum equal to the amount of interest which would have accrued under this Note
on the amount of such prepayment if such prepayment had occurred on the next
Scheduled Payment Date).

 

As used herein, “Yield Maintenance” means a prepayment premium in an amount
equal to the greater of equal to the greater of (i) 1% of the portion of the
Loan being prepaid, and (ii) the present value as of the Prepayment Calculation
Date of a series of monthly payments over the remaining term of the Loan through
and including the Optional Prepayment Date each equal to the amount of interest
which would be due on the portion of the Loan being prepaid assuming a per annum
interest rate equal to the excess of the Note Rate over the Reinvestment Yield,
and discounted at the Reinvestment Yield. As used herein, “Reinvestment Yield”
means the yield calculated by the linear interpolation of the yields, as
reported in the Federal Reserve Statistical Release H.15-Selected Interest Rates
under the heading “U.S. government securities” and the sub-heading “Treasury
constant maturities” for the week ending prior to the Prepayment Calculation
Date, of the U.S. Treasury constant maturities with maturity dates (one longer
and one equal to or shorter) most nearly approximating the Optional Prepayment
Date, and converted to a monthly compounded nominal yield. In the event Release
H.15 is no longer published, Lender shall select a comparable publication to
determine the Reinvestment Yield. The “Prepayment Calculation Date” shall mean,
as applicable, the date on which (i) Lender applies any prepayment to the
reduction of the outstanding principal amount of this Note, (ii) Lender
accelerates the Loan, in the case of a prepayment resulting from acceleration,
or (iii) Lender applies funds held under any Reserve Account, in the case of a
prepayment resulting from such an application (other than in connection with
acceleration of the Loan).

 

(c)           Insurance Proceeds and Awards; Excess Interest.  Notwithstanding
any other provision herein to the contrary, and provided no Default exists,
Borrower shall not be required to pay any prepayment premium in connection with
any prepayment occurring solely as a result of (i) the application of Insurance
Proceeds or Awards pursuant to the terms of the Loan

 

4

--------------------------------------------------------------------------------


 

Documents, or (ii) the application of any interest in excess of the maximum rate
permitted by applicable law to the reduction of the Loan.

 

(d)           Open Prepayment Period.  Borrower may voluntarily prepay (without
premium) this Note on a Scheduled Payment Date (i) in whole (but not in part)
during the sixty (60) days prior to the Optional Prepayment Date, and (ii) in
whole or in part from the Optional Prepayment Date through and including the
date this Note is paid in full, in each case, upon giving Lender at least sixty
(60) days (but not more than ninety (90) days) prior written notice.  Lender
shall accept a prepayment pursuant to this Section 5(d) on a day other than a
Scheduled Payment Date provided that, in addition to payment of the full
outstanding principal balance of this Note, Borrower pays to Lender a sum equal
to the amount of interest which would have accrued on this Note if such
prepayment occurred on the next Scheduled Payment Date.

 

(e)           Limitation on Partial Prepayments. In no event shall Lender have
any obligation to accept a partial prepayment.

 

Article 6 - SECURITY

 

This Note is secured by the Security Instrument and the other Loan Documents.
All of the terms, covenants and conditions contained in the Loan Agreement, the
Security Instrument and the other Loan Documents are hereby made part of this
Note to the same extent and with the same force as if they were fully set forth
herein.

 

Article 7 - USURY SAVINGS

 

This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance of the Loan at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by this Note and as provided for
herein or in the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan (such rate, the “Maximum Legal Rate”). If,
by the terms of this Note or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the Note Rate or the Default Rate,
as the case may be, shall be deemed to be immediately reduced to the Maximum
Legal Rate and all previous payments in excess of the Maximum Legal Rate shall
be deemed to have been payments in reduction of principal and not on account of
the interest due hereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the sums due under the Loan, shall, to the
extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
Maximum Legal Rate of interest from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.

 

5

--------------------------------------------------------------------------------


 

Article 8 - LATE PAYMENT CHARGE

 

If any principal or interest payment is not paid by Borrower before the tenth
(10th) day after the date the same is due (or such greater period, if any,
required by applicable law), Borrower shall pay to Lender upon demand an amount
equal to the lesser of four percent (4%) of such unpaid sum or the maximum
amount permitted by applicable law in order to defray the expense incurred by
Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment, provided however,
Borrower shall not be required to pay Lender a late charge in connection with
the final payment under the loan. Any such amount shall be secured by the
Security Instrument and the other Loan Documents to the extent permitted by
applicable law.

 

Article 9 - NO ORAL CHANGE

 

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

Article 10 - WAIVERS

 

BORROWER AND ALL OTHERS WHO MAY BECOME LIABLE FOR THE PAYMENT OF ALL OR ANY PART
OF THE DEBT DO HEREBY SEVERALLY WAIVE PRESENTMENT AND DEMAND FOR PAYMENT, NOTICE
OF DISHONOR, NOTICE OF INTENTION TO ACCELERATE, NOTICE OF ACCELERATION, PROTEST
AND NOTICE OF PROTEST AND NON-PAYMENT AND ALL OTHER NOTICES OF ANY KIND EXCEPT
AS PROVIDED IN THE LOAN AGREEMENT. NO RELEASE OF ANY SECURITY FOR THE DEBT OR
EXTENSION OF TIME FOR PAYMENT OF THIS NOTE OR ANY INSTALLMENT HEREOF, AND NO
ALTERATION, AMENDMENT OR WAIVER OF ANY PROVISION OF THIS NOTE, THE LOAN
AGREEMENT OR THE OTHER LOAN DOCUMENTS MADE BY AGREEMENT BETWEEN LENDER OR ANY
OTHER PERSON SHALL RELEASE, MODIFY, AMEND, WAIVE, EXTEND, CHANGE, DISCHARGE,
TERMINATE OR AFFECT THE LIABILITY OF BORROWER, AND ANY OTHER PERSON WHO MAY
BECOME LIABLE FOR THE PAYMENT OF ALL OR ANY PART OF THE DEBT, UNDER THIS NOTE,
THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS. NO NOTICE TO OR DEMAND ON
BORROWER SHALL BE DEEMED TO BE A WAIVER OF THE OBLIGATION OF BORROWER OR OF THE
RIGHT OF LENDER TO TAKE FURTHER ACTION WITHOUT FURTHER NOTICE OR DEMAND AS
PROVIDED FOR IN THIS NOTE, THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS. IF
BORROWER IS A LIMITED LIABILITY COMPANY, THE AGREEMENTS HEREIN CONTAINED SHALL
REMAIN IN FORCE AND BE APPLICABLE, NOTWITHSTANDING ANY CHANGES IN THE
INDIVIDUALS COMPRISING THE LIMITED LIABILITY COMPANY, AND THE TERM “BORROWER,”
AS USED HEREIN, SHALL INCLUDE ANY ALTERNATE OR SUCCESSOR LIMITED LIABILITY
COMPANY, BUT ANY PREDECESSOR LIMITED LIABILITY COMPANY AND ITS MEMBERS SHALL NOT
THEREBY BE RELEASED FROM ANY LIABILITY. IF BORROWER IS A PARTNERSHIP, THE
AGREEMENTS HEREIN CONTAINED SHALL REMAIN IN FORCE AND BE

 

6

--------------------------------------------------------------------------------


 

APPLICABLE, NOTWITHSTANDING ANY CHANGES IN THE INDIVIDUALS COMPRISING THE
PARTNERSHIP, AND THE TERM “BORROWER,” AS USED HEREIN, SHALL INCLUDE ANY
ALTERNATE OR SUCCESSOR PARTNERSHIP, BUT ANY PREDECESSOR PARTNERSHIP AND THEIR
PARTNERS SHALL NOT THEREBY BE RELEASED FROM ANY LIABILITY. IF BORROWER IS A
CORPORATION, THE AGREEMENTS CONTAINED HEREIN SHALL REMAIN IN FULL FORCE AND BE
APPLICABLE NOTWITHSTANDING ANY CHANGES IN THE SHAREHOLDERS COMPRISING, OR THE
OFFICERS AND DIRECTORS RELATING TO, THE CORPORATION, AND THE TERM “BORROWER” AS
USED HEREIN, SHALL INCLUDE ANY ALTERNATIVE OR SUCCESSOR CORPORATION, BUT ANY
PREDECESSOR CORPORATION SHALL NOT BE RELIEVED OF LIABILITY HEREUNDER. (NOTHING
IN THE FOREGOING SENTENCE SHALL BE CONSTRUED AS A CONSENT TO, OR A WAIVER OF,
ANY PROHIBITION OR RESTRICTION ON TRANSFERS OF INTERESTS IN SUCH BORROWING
ENTITY WHICH MAY BE SET FORTH IN THE LOAN AGREEMENT, THE MORTGAGE OR ANY OTHER
LOAN DOCUMENTS.) IF BORROWER CONSISTS OF MORE THAN ONE PERSON OR PARTY, THE
OBLIGATIONS AND LIABILITIES OF EACH PERSON OR PARTY SHALL BE JOINT AND SEVERAL.

 

Article 11 - TRIAL BY JURY

 

BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
NOTE, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH OF LENDER AND BORROWER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER AND LENDER.

 

Article 12 - TRANSFER

 

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the matter
arising from events thereafter occurring; but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred.

 

7

--------------------------------------------------------------------------------


 

Article 13 - EXCULPATION

 

The provisions of Article 15 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

 

Article 14 - GOVERNING LAW

 

This Note shall in all respects be governed, construed, applied and enforced in
accordance with the laws of the state in which the Property is located and any
applicable federal laws of the United States of America.

 

Article 15 - NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Article 16 of the Loan Agreement.

 

Article 16 - TAXPAYER IDENTIFICATION NUMBER

 

This Note provides for the Borrower’s federal taxpayer identification number to
be inserted in the Loan Terms Table on the first page of this Note. If such
number is not available at the time of execution of this Note or is not inserted
by the Borrower, the Borrower hereby authorizes and directs the Lender to fill
in such number on the first page of this Note when the Borrower provides to
Lender, advises the Lender of, or the Lender otherwise obtains, such number.

 

Article 17 - ATTORNEYS’ FEES

 

Any provisions in this Note or elsewhere in the Loan Documents providing for the
payment of “attorneys’ fees,” “reasonable attorneys’ fees” or words of similar
import, shall mean actual attorneys’ fees and paralegal fees incurred based upon
the usual and customary fees or hourly rates of the attorneys and paralegals
involved without giving effect to any statutory presumption that may then be in
effect.

 

[NO FURTHER TEXT ON THIS PAGE]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

 

INLAND WESTERN PHOENIX 31ST AVENUE,
L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Western Retail Real Estate Trust,
Inc., a Maryland corporation, its sole
member

 

 

 

 

 

By:

/s/ Debra A. Palmer

 

 

Name:

Debra A. Palmer

 

 

Its:

Asst Secretary

 

--------------------------------------------------------------------------------